Exhibit 10.9
 
 
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement is made and entered into as of December 1, 2014,
by and among Lifeloc Technologies, Inc., a Colorado corporation (hereinafter
referred to as "Buyer"), Superior Training Solutions, Inc., a Texas corporation
(hereinafter referred to as "Seller"), and Gary Glisan and J. Mac Allen (each a
"Selling Stockholder" and together the "Selling Stockholders").


WHEREAS, Seller is engaged in the business of writing, designing, and offering
education and training courses for sale (the "Business"),


WHEREAS, the Selling Stockholders hold 100% of the equity interest in Seller,
and as such will indirectly receive substantially all of the consideration to be
paid in connection with the sale of the Business, and


WHEREAS, subject to the terms and conditions of this Agreement set forth below,
Seller agrees to sell, and Buyer agrees to purchase, all of the assets related
to the Business and to assume no liabilities related to the Business other than
the Assumed Liabilities (as defined below).


NOW, THEREFORE, based upon the mutual covenants and premises set forth in the
Agreement, the parties agree as follows:


ARTICLE I
PURCHASE AND SALE OF ASSETS
1.1            Purchase and Sale of Assets. Subject to the terms and conditions
set forth in this Agreement, Buyer agrees to purchase, and Seller agrees to
sell, all of the Seller's right, title and interest in the assets of the Seller
set forth on Schedule 1.1 hereto (the "Purchased Assets"), free and clear of any
mortgage, pledge, lien, charge, security interest, claim or other encumbrance
("Encumbrance").
 
1.2            No Liabilities. Buyer shall not assume any liabilities or
obligations of Seller of any kind, whether known or unknown, contingent, matured
or otherwise, whether currently existing or hereinafter created, other than
those liabilities described on Schedule 1.2 hereto (the "Assumed Liabilities").
 
1.3            Purchase Price.
 
(a)            The aggregate purchase price for the Purchased Assets shall be as
follows (the "Purchase Price"):
 
(i)
A cash payment of Three Hundred Thousand Dollars ($300,000.00) payable in cash
by Buyer to Seller, by wire transfer, certified funds or in such other manner
reasonably acceptable to Seller; and

(ii)
15,000 duly authorized, validly issued, fully paid and non-assessable shares of
Buyer's common stock, no par value (the "Shares"), which will be valued for tax
and accounting purposes at the average closing price quoted on Yahoo! Finance
(http://finance.yahoo.com) for the ten trading days preceding the Closing, to be
issued to the persons and in the proportions set forth on Schedule 1.3(a)(ii)
hereto.

 
1

--------------------------------------------------------------------------------

 
(b)            The Buyer shall pay the Purchase Price to Seller at the Closing
(as defined herein) in cash, by wire transfer of immediately available funds in
accordance with the wire transfer instructions set forth in Schedule 1.3 hereto.
 
1.4            Allocation of Purchase Price. Seller and Buyer agree to allocate
the Purchase Price among the Purchased Assets for all purposes (including tax
and financial accounting) in accordance with Schedule 1.4 hereto. Buyer and
Seller shall file all tax returns (including amended returns and claims for
refund) and information reports in a manner consistent with such allocation.
ARTICLE II
CLOSING
 
2.1            Closing. The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place simultaneously with the execution of
this Agreement on the date of this Agreement (the "Closing Date") at the offices
of Davis Graham & Stubbs LLP, 1550 17th Street, Suite 500, Denver, Colorado
80202. The consummation of the transactions contemplated by this Agreement shall
be deemed to occur at 12:01 a.m. on the Closing Date.
 
2.2            Closing Deliverables.
 
(a)            At the Closing, Seller shall deliver to Buyer the following:
 
(i)            a bill of sale in form and substance satisfactory to Buyer (the
"Bill of Sale") and duly executed by Seller, transferring the Purchased Assets
to Buyer;
 
(ii)          an assignment in form and substance satisfactory to Buyer (the
"Intellectual Property Assignments") and duly executed by Seller, transferring
all of Seller's right, title and interest in and to the Purchased IP (as defined
herein) to Buyer;
 
(iii)         tax clearance certificates from the taxing authorities in the
jurisdictions that impose taxes on Seller or where Seller has a duty to file tax
returns in connection with the transactions contemplated by this Agreement and
evidence of the payment in full or other satisfaction of any taxes owed by
Seller in those jurisdictions;
 
(iv)        a certificate of the Secretary or Assistant Secretary (or equivalent
officer) of Seller certifying as to (A) the resolutions of the board of
directors of Seller, duly adopted and in effect, which authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby, and (B) the names and signatures of the officers of Seller authorized to
sign this Agreement and the documents to be delivered hereunder;
 
(v)         such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement;
 
(vi)        a consulting agreement duly executed by J. Mac Allen, in form and
substance reasonably satisfactory to Buyer; and
 
(vii)       a representation letter executed by Ken Will, AdMed Consulting Inc.,
in form and substance reasonably satisfactory to Buyer.
 
 
2

--------------------------------------------------------------------------------

 
(b)            At the Closing, Buyer shall deliver to Seller the following:
 
(i)            the Purchase Price; and
 
(ii)          a certificate of the Secretary or Assistant Secretary (or
equivalent officer) of Buyer certifying as to (A) the resolutions of the board
of directors of Buyer, duly adopted and in effect, which authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, and (B) the names and signatures of the officers of Buyer
authorized to sign this Agreement and the documents to be delivered hereunder.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND SELLING STOCKHOLDERS
The Seller and the Selling Stockholders represent and warrant to the Buyer that
the statements contained in this ARTICLE III are true and correct as of the date
hereof. For purposes of this ARTICLE III, "Seller's knowledge," "knowledge of
Seller" and any similar phrases shall mean the actual or constructive knowledge
of the Selling Stockholders, after due inquiry.


3.1            Organization and Authority of Seller; Enforceability. The Seller
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Texas.  The Seller is not required by the nature of its
assets or business to qualify as a foreign corporation in any other
jurisdiction, except as noted on Schedule 3.1 attached hereto.  The Seller has
full power to enter into this Agreement and the documents to be delivered
hereunder, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby, and to own all of its properties and to carry
on its business as it is now being conducted.  The Seller has no subsidiaries
and no direct or indirect ownership interest in any corporation, partnership,
joint venture, limited liability company, limited liability partnership,
associations or other entity.  The Selling Stockholders are the sole
shareholders of the Seller, and there are no securities of the Seller
outstanding, including any outstanding subscriptions, options, warrants,
convertible securities or other agreements or commitments obligating the Seller
to issue or to transfer from treasury any additional shares of the Seller other
than the shares owned by the Selling Stockholders. The execution, delivery and
performance by the Seller of this Agreement and the documents to be delivered
hereunder and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite corporate action on the part of the Seller.
This Agreement and the documents to be delivered hereunder have been duly
executed and delivered by the Seller, and (assuming due authorization, execution
and delivery by Buyer) this Agreement and the documents to be delivered
hereunder constitute legal, valid and binding obligations of the Seller,
enforceable against the Seller in accordance with their respective terms.
 
3.2            No Conflicts; Consents. The execution, delivery and performance
by the Seller of this Agreement and the documents to be delivered hereunder, and
the consummation of the transactions provided for herein, do not and will not:
(a) violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of the Seller; (b) violate any agreement or commitment
made by Seller, or any requirement binding on Seller, including, without
limitation, any lease, contract, loan agreement, promissory note, franchise
agreement, court order, judgment, regulatory ruling, or arbitration award; or
(c) result in the creation or imposition of any Encumbrance on the Purchased
Assets. No consent, approval, waiver or authorization is required to be obtained
by the Seller from any person or entity (including any governmental authority)
in connection with the execution, delivery and performance by the Seller of this
Agreement and the consummation of the transactions contemplated hereby.
 
 
3

--------------------------------------------------------------------------------

 
3.3            Tax Matters.
 
(a)          Form 1120S, U.S. Income Tax Return for an S corporation, for the
years 2010, 2011, 2012 and 2013 attached hereto as Schedule 3.3 (the "Tax
Returns") accurately present the sales and operating expenses of the Seller as
of the respective dates thereof.  All of the Tax Returns have been prepared in a
manner consistent with that of preceding years.  The Tax Returns have been
prepared by the Seller's accountants, and to the best knowledge and belief of
the Seller, are not misleading in any material respect.
 
(b)         Since the date of the most recent Tax Return, there has not been and
there will not be through the date of Closing any change in the business,
results of operations, assets, financial condition or manner of conducting the
business of Seller, which has or may be reasonably expected to have a material
adverse effect on such business, results of operations, assets, or financial
condition; any damage, destruction, or loss (whether or not covered by
insurance) which has or may reasonably be expected to have a material adverse
effect upon any of the Assets or the business or operations of Seller; and
advance collection of accounts receivable or any other collection of accounts
receivable other than in the ordinary course of business and consistent with
past practices; any loss by Seller of any customers, clients or suppliers; any
transaction or action by Seller outside of the ordinary course of business or
any other action that would materially adversely affect the Assets or the
Business; any entering into, amendment, or termination by Seller of any material
contract, franchise, permit, license or other agreement; or any indebtedness
incurred by Seller to borrow money, any commitment to borrow money, or any
guarantee by Seller of any third party obligations, or the imposition of any
lien on Seller's assets or the grant of any encumbrances by Seller.
 
(c)           Seller has timely and correctly prepared and filed all required
tax returns, including federal and state income tax returns and sales tax
returns, and has paid all taxes due pursuant to such tax returns as well as all
other taxes including real and personal property taxes for which Seller is
liable.  Seller has not filed for and is not now subject to any extension of
time with respect to the filing of any tax return.  Seller is not aware of any
actual or threatened tax audit against Seller.  Seller has paid all payroll
taxes as and when due, maintains all required payroll trust accounts, and has
timely paid all employee and employer withholding taxes into such trust
accounts.
 
3.4            Title to Purchased Assets. The Seller owns and has good and
marketable title to all of the Purchased Assets, free and clear of
Encumbrances.  All of the Purchased Assets are in good and working condition and
are adequate for the uses to which they are being put, and none of such
Purchased Assets is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost.  The
Seller owns all assets, including intangible assets, which are necessary for the
continued operation of the Seller's business as presently conducted.
 
3.5            Intellectual Property.
 
(a)            "Intellectual Property" means any and all of the following in any
jurisdiction throughout the world: (i) trademarks and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) websites and internet domain
name registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections (including all rights to sue and recover and
retain damages, costs and attorneys' fees for past, present and future
infringement and any other rights relating to any of the foregoing).
 
 
4

--------------------------------------------------------------------------------

 
(b)            Schedule 3.5(b) lists all software (the "Purchased Software") and
other Intellectual Property included in the Purchased Assets (together with the
Purchased Software, the "Purchased IP"). Seller owns or has adequate, valid and
enforceable rights to use all the Purchased IP, free and clear of all
Encumbrances. Seller is not bound by any outstanding judgment, injunction, order
or decree restricting the use of the Purchased IP, or restricting the licensing
thereof to any person or entity. With respect to the registered Intellectual
Property listed on Schedule 3.5(b), (i) all such Intellectual Property is valid,
subsisting and in full force and effect and (ii) Seller has paid all maintenance
fees and made all filings required to maintain Seller's ownership thereof. For
all such registered Intellectual Property, Schedule 3.5(b) lists (A) the
jurisdiction where the application or registration is located, (B) the
application or registration number, and (C) the application or registration
date.
 
(c)            To the best of its knowledge and belief, Seller's prior and
current use of the Purchased IP has not and does not infringe, violate, dilute
or misappropriate the Intellectual Property of any person or entity and there
are no claims pending or threatened by any person or entity with respect to the
ownership, validity, enforceability, effectiveness or use of the Purchased IP.
No person or entity is infringing, misappropriating, diluting or otherwise
violating any of the Purchased IP, and neither Seller nor any affiliate of
Seller has made or asserted any claim, demand or notice against any person or
entity alleging any such infringement, misappropriation, dilution or other
violation.
 
3.6            Compliance With Laws. Seller has complied, and is now complying,
with all applicable federal, state and local laws and regulations applicable to
ownership and use of the Purchased Assets.
 
3.7            Investment Purpose.   Seller is acquiring the Shares solely for
its own account for investment purposes and not with a view to, or for offer or
sale in connection with, any distribution thereof. Buyer and the Selling
Stockholders acknowledge that the Shares are not registered under the Securities
Act of 1933, as amended, or any state securities laws, and that the Shares may
not be transferred or sold except pursuant to the registration provisions of the
Securities Act of 1933, as amended or pursuant to an applicable exemption
therefrom and subject to state securities laws and regulations, as applicable.
 
3.8            Legal Proceedings. Except as set forth on Schedule 3.7, there are
no private or governmental proceedings pending, or to the best knowledge of
Seller threatened, against Seller, including without limitation any
investigation, audit, lawsuit, threatened lawsuit, arbitration, workers'
compensation claims, civil rights claims, or other legal proceedings of any
nature whatsoever. No event has occurred or circumstances exist that may give
rise to, or serve as a basis for, any such action.
 
 
5

--------------------------------------------------------------------------------

 
3.9            Environmental Matters. Seller does not lease, own, or operate a
facility on, and has not leased, owned, or operated a facility on, any land or
real property subject to any environmental contamination, violation or
requirement for clean up or any other environmental remediation.
 
3.10             Customers.  Seller does not have any information or reason to
believe that any of its customers or suppliers will cease to do business with
Buyer after the Closing, or will alter their present volume of business.  There
are no disagreements or controversies pending, or to the best knowledge of
Seller, threatened with any customer or supplier of Seller, nor has any such
customer or supplier made any claims or complaints regarding the services,
courses, or products provided by Seller.  All suppliers have been timely paid by
Seller.  There are no special relationships (personal or otherwise, such as
payment in kind arrangements) between Seller and any customer or supplier of
Seller that would affect or interfere with the ability of Buyer to continue the
customer or supplier relationship on an ongoing basis.  Seller has no ownership
or other pecuniary interest in any competitor, customer or supplier of Seller. 
There are no sole-source suppliers of significant products or services to
Seller, with respect to which practical alternative sources of supply are not
readily available on comparable terms and conditions.  Except for certain
distributors set forth on Schedule 3.10, Seller does not use any manufacturer's,
sales, or independent representatives.  As used herein, customer shall include
all clients of Seller, including all dealers, distributors, and other Buyers of
Seller's products.  It is expressly understood that notwithstanding any other
provisions in this Agreement, there is no guaranty by the Seller that any of its
customers or suppliers will continue in a relationship with the Buyer.
 
3.11            Brokers. Seller has not incurred any obligation for the payment
of any brokerage commission, finder's fee, or any other obligation relating to
this Agreement or the consummation of the transactions provide for herein,
except as set forth on Schedule 3.11.
 
3.12            Full Disclosure. This Agreement and the agreements and
instruments attached hereto and to be delivered at the time of Closing do not
contain any untrue statement of a material fact by Seller.  This Agreement and
such related agreements and instruments do not omit to state any material fact
necessary in order to made the statements made herein or therein by Seller, in
light of the circumstances under which they are made, not misleading.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
4.1            Organization and Authority of Buyer. Buyer is a "C" corporation
duly organized, validly existing and in good standing under the laws of the
State of Colorado. Buyer has the authority, pursuant to its articles of
incorporation and bylaws, and pursuant to such additional action as is necessary
by its officers, directors and shareholders, to execute this Agreement and to
consummate the transactions provided for herein. The execution and delivery of
this Agreement, and the consummation of the transactions provided for herein,
will not violate any agreement or commitment made by Buyer, or any requirement
binding on Buyer, including, without limitation, any lease, contract, loan
agreement, promissory note, franchise agreement, court order, judgment,
regulatory ruling, or any arbitration award.
 
4.2            Legal Proceedings. There is no Action of any nature pending or,
to Buyer's knowledge, threatened against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.
 
6

--------------------------------------------------------------------------------

 
 
4.3            Brokers. Buyer has not incurred any obligation for the payment of
any brokerage commission, finder's fee, or any other similar obligation relating
to this Agreement or the consummation of the transactions provided for herein.
 
ARTICLE V
COVENANTS
5.1            Non-competition; Non-solicitation. Seller and each Selling
Stockholder (each a "Restricted Party") each hereby agree, severally and not
jointly, as follows:
 
(a)            For a period of five (5) years commencing on the Closing Date
(the "Restricted Period"), such Restricted Party shall not and shall not permit
any of its Affiliates (as defined below) to, directly or indirectly, (i) engage
in or assist others in engaging in the Business in the United States (the
"Territory"); (ii) have an interest in any person that engages directly or
indirectly in the Business in the Territory in any capacity, including as a
partner, shareholder, member, employee, principal, agent, trustee or consultant;
or (iii) intentionally interfere in any material respect with the business
relationships (whether formed prior to or after the date of this Agreement)
between the Buyer and customers or suppliers of the Buyer. Notwithstanding the
foregoing, such Restricted Party may own, directly or indirectly, solely as an
investment, securities of any business entity traded on any national securities
exchange if such party is not a controlling person of, or a member of a group
which controls, such business entity and does not, directly or indirectly, own
5% or more of any class of securities of such business entity.  Further
notwithstanding the foregoing, the consulting agreement with the Seller shall
not be deemed to be a violation of this covenant, whether or not the services
are performed for the Buyer or any legal successor to Buyer.
 
(b)            During the Restricted Period, such Restricted Party shall not,
and shall not permit any of its Affiliates (as defined below) to, directly or
indirectly, solicit or entice, or attempt to solicit or entice, any clients or
customers of the Buyer or potential clients or customers of the Buyer for
purposes of diverting their business or services from the Buyer.
 
(c)            Such Restricted Party acknowledges that a breach or threatened
breach of this Section 5.1 would give rise to irreparable harm to Buyer, for
which monetary damages would not be an adequate remedy, and hereby agrees that
in the event of a breach or a threatened breach by such Restricted Party of any
such obligations, Buyer shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief, including a temporary restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond).
 
(d)            Such Restricted Party acknowledges that the restrictions
contained in this Section 5.1 are reasonable and necessary to protect the
legitimate interests of Buyer and constitute a material inducement to Buyer to
enter into this Agreement and consummate the transactions contemplated by this
Agreement. In the event that any covenant contained in this Section 5.1 should
ever be adjudicated to exceed the time, geographic, product or service, or other
limitations permitted by applicable law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service, or other limitations permitted by applicable law. The covenants
contained in this Section 5.1 and each provision hereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.
 
(e)            For purposes of this Section 5.1, "Affiliate," as it pertains to
a Restricted Person, shall mean any other person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Restricted Person. The term "control" (including the
terms "controlled by" and "under common control with") means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise. For the avoidance of doubt, the term
"Affiliate" shall not include customers or distributors of the Business that are
not controlled by Seller or the Selling Stockholders.
 
5.2            Seller's Post-Closing Covenants. From and after the time of
Closing, Seller and each Selling Stockholder, severally and not jointly, agree
as follows:
 
(a)            Seller shall pay, and the Selling Stockholders shall cause Seller
to pay, all of Seller's liabilities (other than the Assumed Liabilities) as and
when due, including without limitation any liabilities to trade creditors not
assumed by Buyer.
 
(b)            Seller shall pay, and the Selling Stockholders shall cause Seller
to pay, all sales, use and income taxes which result of consummating the
transaction set forth in this Agreement, if any, as and when due.  Neither
Seller nor the Selling Stockholders shall permit any governmental lien to attach
to the Purchased Assets, and Seller shall satisfy, and the Selling Stockholders
shall cause Seller to satisfy, or otherwise discharge any lien which does attach
to the Purchased Assets, as a result of consummating the transaction set forth
in this Agreement.
 
(c)            Within ten (10) days after Closing, Seller and the Selling
Stockholders will calculate the aggregate amount of financial credits owed by
Seller to its distributors in connection with shopping cart orders received
directly by Seller, and will make a cash payment to Buyer in the aggregate
amount of such financial credits.
 
(d)            Seller shall use its best efforts to cause all Reseller and
Affiliate Contracts provided to Buyer at Closing to be assigned to Buyer
promptly after Closing.
 
(e)            Within thirty (30) days after Closing, Seller shall dissolve or
change its legal name to a name that does not include the words "Superior
Training Solutions," "STS" or any derivation thereof, and shall discontinue any
use of the trade names "Superior Training Solutions" or "STS."
 
5.3            Buyer's Post-Closing Covenants. Buyer agrees that at such time as
the Shares are held by non-affiliates of Buyer and are eligible for sale under
Rule 144 under the Securities Act of 1933, as amended, it will, promptly
following the delivery by Seller to Buyer or Buyer's transfer agent of the
certificate representing the Shares, use its reasonable best efforts to deliver
or cause to be delivered to Seller a certificate representing such shares that
is free from all restrictive and other legends.
 
7

--------------------------------------------------------------------------------

 
5.4            Public Announcements. Unless otherwise required by applicable
law, no party shall make any public announcements regarding this Agreement or
the transactions contemplated hereby without the prior written consent of the
other parties (which consent shall not be unreasonably withheld or delayed).
 
5.5            Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the documents to be
delivered hereunder shall be borne and paid by Seller when due. Seller shall, at
its own expense, timely file any tax return or other document with respect to
such taxes or fees (and Buyer shall cooperate with respect thereto as
necessary).
 
5.6            Further Assurances. Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.


ARTICLE VI
INDEMNIFICATION
6.1            Survival. All representations, warranties, covenants and
agreements contained herein and all related rights to indemnification shall
survive the Closing.
 
6.2            Indemnification By Seller and Selling Stockholders and Buyer and
Buyer's assigns. Seller and the Selling Stockholders and Buyer and Buyer's
assigns, severally and not jointly, shall defend, indemnify and hold harmless 
the other party, its affiliates and their respective stockholders, directors,
officers and employees from and against all claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including attorneys' fees
and disbursements, arising from or relating to:
 
(a)            any inaccuracy in or breach of any of the representations or
warranties of Seller or the Selling Stockholders and/or Buyer and Buyer's
assigns contained in this Agreement or any document to be delivered hereunder;
or
 
(b)            any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller or the Selling Stockholders or Buyer and
Buyer's assigns pursuant to this Agreement or any document to be delivered
hereunder.
 
6.3            Tax Treatment of Indemnification Payments. All indemnification
payments made by  the parties under this Agreement shall be treated by the
parties as an adjustment to the Purchase Price for tax purposes, unless
otherwise required by law.
 
6.4            Effect of Investigation. The respective rights of the parties  to
indemnification or other remedy based on the representations, warranties,
covenants and agreements of  the parties contained herein will not be affected
by any investigation conducted by Seller or Buyer with respect to, or any
knowledge acquired by Seller or Buyer at any time, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty, covenant
or agreement.
 
 
8

--------------------------------------------------------------------------------

 
6.5            Cumulative Remedies. The rights and remedies provided in this
ARTICLE VI are cumulative and are in addition to and not in substitution for any
other rights and remedies available at law or in equity or otherwise. 
Notwithstanding the foregoing, no claim for indemnification may be made more
than twenty-four (24) months after the date of signing of this Agreement.


ARTICLE VII
GENERAL PROVISIONS
The following general provisions shall apply to this Agreement.
 
7.1            Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.
 
7.2            Notice. All notices required or permitted hereunder or under any
related agreement or instrument (unless such related agreement or instrument
otherwise provides) will be deemed delivered when delivered personally, mailed,
by certified mail, return receipt requested, or registered mail, or sent by a
nationally recognized overnight courier to the respective party at the following
addresses or to such other address as each respective party may in writing
hereafter designate, and it is the responsibility of the party changing its
designation to give written notice to be effective not earlier than 30 days from
the date of such notice.  The parties may also designate additional persons who
may receive copies of notices, with the express understanding that actual notice
must be upon the parties.
 
If to Seller or the Selling Stockholders:


Superior Training Solutions, Inc.
13501 Ranch Road 12, Ste 103
Wimberley, TX 78676


Gary Glisan
222 Winn Valley Dr
Wimberley, TX 78676




If to Buyer:
Lifeloc Technologies, Inc.
12441 West 49th Ave., Ste 4
Wheat Ridge, CO 80033
 
7.1            Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
 
7.2            Entire Agreement; Amendment. This Agreement and the exhibits and
other documents, agreements, and instruments related hereto set forth the entire
agreement of the parties with respect to the subject matter hereof, supersede
all prior and contemporaneous understandings and agreements, both written and
oral, with respect to such subject matter, and may not be amended or modified
except in writing subscribed to by all such parties. In the event of any
inconsistency between the statements in the body of this Agreement and the
documents to be delivered hereunder, the exhibits and schedules, the statements
in the body of this Agreement will control.
 
9

--------------------------------------------------------------------------------

 
7.3            No Third-party Beneficiaries. Except as provided in ARTICLE VI,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
 
7.4            Governing Law. This Agreement is entered into in the State of
Colorado.  It will be performed within such state, and all issues arising
hereunder shall be governed in all respects by the laws of such state, without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Colorado or any other jurisdiction).
 
7.5            Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of Colorado in each case located in the city and
county of Denver, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.
 
7.6            Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.
 
7.7            Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
7.8            Severability. In the event that any provision of this Agreement
is found by any court or other authority of competent jurisdiction to be
invalid, illegal or unenforceable, such provision shall be severed or modified
to the extent necessary to render it enforceable and as so severed or modified,
this Agreement will remain in full force and effect.
 
7.9            Counterparts.   This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.
 
[Signatures on Following Page]
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have read and entered into this Agreement as of
the date above written.


LIFELOC TECHNOLOGIES, INC.






By/s/ Barry R. Knott
Barry R. Knott, President






SUPERIOR TRAINING SOLUTIONS, INC.






By/s/ Gary Glisan
Gary Glisan, President




SELLING STOCKHOLDERS




/s/ Gary Glisan
Gary Glisan






/s/ J. Mac Allen
J. Mac Allen


 

 
11